DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over J. Kawaji et al (Japanese Patent Application: 2017/004910, here after Kawaji), further in view of Zhebo Chen et al ( U. S. Patent Application: 2019/0319240, here after Chen).
Claims 1, and 11 are rejected. Kawaji teaches a method for producing an all-solid-state battery having a solid electrolyte layer between a positive electrode layer and a negative electrode layer [0010], the method comprising:
coating the negative electrode layer with a solid electrolyte solution obtained by dissolving a boron hydride compound serving as a solid electrolyte in a solvent(DME, Diethyl ether)[0087]; and

 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kawaji when the solvent is tetrahydrofuran, because tetrahydrofuran is suitable solvent for Li4 (BH4)3I and making electrolyte layer.
Claim 2 is rejected for the same reason claim 1 is rejected, by heating and drying in fact the solid electrolyte precipitates on the negative electrode layer.
Claim 3 is rejected as Kawaji teaches further coating of the negative electrode layer on which the solid electrolyte is caused to precipitate with the solid electrolyte solution, inherently removing the solvent from the solid electrolyte solution and forming the solid electrolyte layer(50) on the negative electrode layer[fig. 2, 0089].
Claim 5 is rejected as Kawaji teaches bonding the positive electrode layer to the negative electrode layer in a manner such that the solid electrolyte layer is positioned between the positive electrode layer and the negative electrode layer [fig. 2].
Claim 7 is rejected. Kawaji also teaches negative electrode layer on which the solid electrolyte layer is formed is formed without pressing [0073, 0075, or 0076]. Although omitting the pressure during forming electrode layer is for another embodiment, however it can be done with expectation of success with the current embodiment as to apply the pressure once and after depositing bonding layer.

Claim 12 is rejected. Kawaji teaches in forming positive electrode layer, it is prefer the binder to be crystalline, therefore formation of this side reaction layer can be suppressed [0043], which in fact reduces the interface resistance. Further, by increasing the crystallinity of the positive electrode Li conductive binder, the Li conductivity in the binder can be increased. By making the positive electrode Li conductive binder crystalline, the interface resistance between the binder and the positive electrode active substance can be suppressed low, and a desirable electrode can be obtained [0043], and electric potential of the positive electrode active material with reference to lithium reduces. Although Kawaji does not teach the amount of the electric potential of the positive electrode active material with reference to lithium is 3.0 V or less, however it is to the skill of ordinary skill in art to change the crystalline degree of the binder and get desire electric potential. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kawaji and Chen when the electric potential of the positive electrode active material with reference to lithium is less than 3 V, because an ordinary skill in art to change the crystalline degree of the binder and get desire electric potential.

Claim 14 is rejected as Kawaji teaches the negative electrode layer contains silicon as a negative electrode active material [0085].
Claim 15 is rejected for the same reason claim 14 is rejected, the surface of silicon active material oxidizes and form silicon oxide.
Claim 17 is rejected as Kawaji teaches omitting the pressure (zero MPa) [0075]. Although Kawaji does not teach 0.001 MPa. However a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making solid state electrode battery as Kawaji and Chen teach where the pressure of the press is 0.001 MPa, because it is a very little pressure and ordinary skill in the art would have expected to have the same effect as omitting the pressure during bonding.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over J. Kawaji et al (Japanese Patent Application: 2017/004910, here after Kawaji), Zhebo Chen et al (U. S. Patent Application: 2019/0319240, here after Chen), further in view of Gen Suzuki et al (U. S. Patent Application: 2012/0251871, Suzuki).
Claim 4 is rejected as Kawaji teaches preparing the solid electrolyte layer by coating a support (negative electrode layer) with the solid electrolyte solution and removing the solvent from the solid electrolyte solution, but does not teach impregnating .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over J. Kawaji et al (Japanese Patent Application: 2017/004910, here after Kawaji), Zhebo Chen et al (U. S. Patent Application: 2019/0319240, here after Chen), further in view of T. Ota et al (Japanese Patent: 2015-2080, here after Oota).
Claim 6 is rejected. Kawaji teaches bonding positive and negative electrode [0076], but does not teach applying pressure. Oota teaches a method of making all solid state electrolyte and teaches bonding positive and negative electrodes by applying 10 MPa pressure [0110]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making all solid state battery as Kawaji and Chen teach and apply 10 MPa pressure during bonding, because it is suitable amount of pressure to bond positive and negative electrodes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daisuke Nagano (WO 2017/130818, in which we used U. S. Patent Application: 2019/0036107 as legal English translation, here after Nagano), further in view of Zhebo Chen et al (U. S. Patent Application: 2019/0319240, here after Chen).

Coating or impregnating at least one of the positive electrode layer and the negative electrode layer with a molten salt obtained by melting a boron hydride compound serving as a solid electrolyte; and cooling the molten salt and causing the solid electrolyte to precipitate on at least one of the positive electrode layer and the negative electrode layer [abstract, 0050,0059]. Nagano does not teach the boron hydride compound has melting point of 80C-250C. Chen teaches a method of making solid electrolyte for rechargeable batteries where the solid electrolyte comprising boron hydride with melting point is reduced to 120-165[0299] to reduce energy. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making solid state electrode battery as Nagano teach where the melting point of lithium hydro boron salt is reduced, because it save reducing the energy.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/16/21, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/16/21, with respect to 112 second paragraph rejection have been fully considered and are persuasive.  The 112 second paragraph rejection of claim 6 has been withdrawn. 
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive. The applicant argument regarding Kawaji does not teach impregnating the pores is not persuasive as the claim requires coating or impregnating. The claim does not require completely dissolving boron hydride in solvent and furthermore Chen teaches substituting tetrahydrofuran as equivalent of diethyl ether.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712